Citation Nr: 1630809	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967 with service in the Republic of Vietnam.  He is also a recipient of the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, additional records of VA treatment and a VA medical opinion must be obtained to comply with VA's duty to assist the Veteran in developing evidence to substantiate the claim. 

In statements dated throughout the claims period, the Veteran reports receiving medical treatment at the Jackson VA Medical Center (VAMC) since approximately June 2000 with a diagnosis of hypertension initially made in 2002; however, aside from isolated records of treatment dated in June and November 2004, the claims file only contains clinical records from this facility from September 2006 to June 2012.  The Board finds that efforts must be made to obtain the Veteran's complete records of VA treatment.  

Additionally, a VA medical opinion is required to address the nature and etiology of the Veteran's hypertension.  VA examiners in December 2004 and July 2010 diagnosed essential hypertension and provided an opinion against a link between hypertension and the Veteran's service-connected diabetes mellitus.  No rationale was provided for these medical opinions, although the July 2010 VA examiner noted that there was no evidence of nephropathy.  Two years later, upon VA examination in May 2012, the Veteran was diagnosed with diabetic nephropathy and renal dysfunction.  The May 2012 VA examiner also indicated that the Veteran's hypertension was not due to diabetic-related nephropathy, but again, no rationale or basis was provided for this opinion.  An adequate VA opinion is therefore required by the duty to assist, especially in light of the Veteran's diagnoses of diabetic nephropathy and renal dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Jackson (G.V. (Sonny) Montgomery) VAMC for the periods prior to September 2006 and beginning June 2012.   

2.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion addressing the nature and etiology of the Veteran's hypertension.

Based on review of the claims file, including the December 2004, July 2010, and May 2012 VA examination reports, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hypertension is caused or aggravated by the service-connected diabetes and diagnosed diabetic nephropathy and renal dysfunction.  The examiner must address the aggravation aspect of the secondary service connection claim. 

The Veteran is service-connected for diabetes mellitus and private treatment records establish the condition was first diagnosed in 1991.  The Veteran reports that he was diagnosed with hypertension in 2002 and VA examinations in December 2004 and July 2010 identified essential hypertension.  A May 2012 VA examiner also diagnosed diabetic nephropathy and renal dysfunction.  The Veteran's renal condition manifests proteinuria, a past history of kidney stones, and requires continuous medication.  It was characterized as asymptomatic by the May 2012 VA examiner.  

A complete rationale (i.e. basis) must be provided for all expressed opinions.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



